BARFIELD, Judge.
Susan Marie Johnson was sentenced to a mandatory three years in prison for the offense of attempted first degree murder with a firearm. Defense counsel requested the court to grant credit for time served prior to sentence. The trial court declined to grant credit, stating, “You cannot have credit for jailtime on a mandatory sentence.” The trial court erred and we reverse. James v. State, 443 So.2d 510 (Fla. 1st DCA 1984); Polk v. State, 418 So.2d 388 (Fla. 1st DCA 1982); Brown v. State, 353 So.2d 214 (Fla. 2d DCA 1977); Bacon v. State, 346 So.2d 629, 631 (Fla. 2d DCA 1977); Lingo v. State, 344 So.2d 629 (Fla. 2d DCA 1977); Sutton v. State, 334 So.2d 628 (Fla. 4th DGA 1976).
The case is remanded to the trial court to determine the credit for pretrial confinement, if any, to which the defendant is entitled.
BOOTH and WIGGINTON, JJ., concur.